Case 21-30928 Document 8 Filed in TXSB on 04/22/21 Page 1 of 2

132500E (Form 2500E) (12/15)

United States Bankruptcy Court
_______— SOUTHERN District Of _ TEXAS

 

In re One World Logistics LLC _ ; Case No. _21-30928 _

)

Debtor* ) aa
) "4
)

Chapter

SUMMONS TO DEBTOR IN INVOLUNTARY CASE
To the above named debtor:

A petition under title 11, United States Code was filed against you in this bankruptcy court on
March 15, 2021 _—_ (date), requesting an order for relief under chapter 11 of the Bankruptcy
Code (title 11 of the United States Code).

YOU ARE SUMMONED and required to frie with the clerk of the bankruptcy court a motion
or answer to the petition within 21 days after the service of this summons. A copy of the petition is
attached.

Address of the clerk: Clerk, U.S. Bankruptcy Caurt
515 Rusk Street
Houston, TX 77002

At the same time, you must also serve a copy of your motion or answer on petitioner’s attorney.
Name and Address of Petitioner's Attorney: Joyce W. Lindauer
Joyce W. Lindauer Attorney, PLLC

1412 Main Street, Suite 500
Dallas, TX 75202

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 1011 (c).

If you fail to respond to thid summons, the order for relief will be entered
Nathan Ochsner, Clerk of Court

Date: March 16, 202] \ eid Manner _

 

s/ Joseph Wells
Signature of Clerk or Deputy Clerk

 

* Set forth all names, including trade names, used by the debtor within the lasi 8 years. (Fed. R Bankr. P. 1005).
Case 21-30928 Document 8 Filed in TXSB on 04/22/21 Page 2 of 2

B2500E (Form 2500E) (12/15)

CERTIFICATE OF SERVICE

I, Dian Gwinnup (name), certify that on March 30, 2021

(date), I served this summons and a copy of the involuntary petition on One World Logistics LLC
(name), the debtor in this case, by {describe the mode of service and the address at which the
debtor was served]:

via United States first class certified mail, return receipt requested
Receipt No. 7019 1640 0000 6233 7140

One World Logistics LLC
Attn: President or Any Other Officer
2800 Post Oak Blvd., Suite 4100
Houston, TX 77056

If service was made by personal service, by residence service, or pursuant to state law, |
further certify that ] am, and at all times during the service of process was, not less than 18
years of age and not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date 4 33 MOH Signature

 

 

Print Name: Dian Gwinnup, Paralegal
Joyce W. Lindauer Attorney, PLLC
Business Address: 1412 Main Street, Suite 500 _

Dallas, TX 75202
